DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oike et al.
Oike et al. (US Pub. No. 2017/0208309 A1) discloses:
Regarding claim 1, a method of operation of a control device (i.e. control section [elements 160A, 160B, 160C and 160D]; page 3, paragraph 0039, line 2 and page 4, paragraph 0061, lines 1-5) configured to control a plurality of projectors (Figure 1, elements 100a, 100B, 100C and 100D), the method comprising: making each of the plurality of projectors (Figure 1, elements 100A, 100B, 100C and 100D) projects one or more first images based on first image information (i.e. image information supplied by the projectors; Figure 1, elements 2A, 2B, 2C and 2D) to a first area (Figure 1, element SC); and generating color correction data (i.e. color correction performed by the correction processing section [Figure 3, element 163A, and Figure 4, elements 163B, 163C and 163D]; page 14, paragraph 0191, line 2) used to correct a color of images projected by the plurality of projectors based on imaging data (i.e. the correction processing section performs the color correction; page 14, paragraph 0191, line 2) generated by a camera (i.e. imaging sections; elements 140A, 140B, 140C and 140D [respectively]; page 5, paragraph 0083, line 2; and page 7, paragraph 0108, lines 3-4) imaging the first area (Figure 1, element SC) where the first images (i.e. image information supplied by the 
Regarding claim 2, the first image information (i.e. image information supplied by the projectors; Figure 1, elements 2A, 2B, 2C and 2D) includes red image information representing a red-colored image, green image information representing a green-colored image, and blue image information representing a blue-colored image (i.e. the imaging section of the projectors outputs image data in a RGB format; page 6, paragraph 0083, lines 3-5; and page 7, paragraph 0108, lines 1-3), the first images (Figure 1, elements 2A, 2B, 2C and 2D) includes the red image based on the red image information, the green image based on the green image information, and the blue image based on the blue image information (i.e. the imaging section of the projectors outputs image data in a RGB format; page 6, paragraph 0083, lines 3-5; and page 7, paragraph 0108, lines 1-3), each of the plurality of projectors (Figure 1, elements 100a, 100B, 100C and 100D) is made to project the red image, the green image, and the blue image to the first area at respective timings different from each other (i.e. times in which the corrected value executed for each are of interest; page 11, paragraph 0169, lines 6 and 9-12), and the color correction data (i.e. color correction performed by the correction processing section [Figure 3, element 163A, and Figure 4, elements 163B, 163C and 163D]; page 14, paragraph 0191, line 2) is generated based on red image imaging data (i.e. the imaging section of the projectors outputs 
Regarding claim 3, calculating a total value (i.e. imaged value) of a value of a color represented by the red image imaging data, a value of a color represented by the green image imaging data, and a value of a color represented by the blue image imaging data (page 2, paragraph 0022, lines 1-6; and paragraph 0023, lines 1-5), wherein the color correction data (i.e. correction value) is generated based on a relationship between the total value (i.e. imaged value) and a target value (i.e. correction target area).
Regarding claim 4, the target value (i.e. correction target area) is a fixed value (i.e. value corresponding to a set target are; page 1, paragraph 0012, lines 2-5).
Regarding claim 5, identifying a value of a color of a second image projected from one or more other projectors different from the plurality of projectors to a second area different from the first area (i.e. the correction section identifies the projector corresponding to a target area; page 10, paragraph 0147, lines 1-4), wherein the value of the color of the second image (i.e. value corresponding to the correction execution instruction related to the identified projector; page 10, paragraph 0147, lines 4-5) is used as the target value (i.e. correction target area).
Regarding claim 6, providing the color correction data (i.e. correction value) to the plurality of projectors (page 14, paragraph 0197, lines 1-6).
Regarding claim 7, a control device (i.e. control section [elements 160A, 160B, 160C and 160D]; page 3, paragraph 0039, line 2 and page 4, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oike (US Pub. No. 2020/0072672 A1) discloses a projector including a measurement unit, a correction parameter generation unit, and an image processing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
12/03/2021